Exhibit 99 [GRAPHIC OMITTED][GRAPHIC OMITTED] The first quarter of 2009 has come and gone and, unfortunately, the nation’s economy has not improved since my last correspondence with you.Unemployment remains high, asset values are still weak and the banking system remains under a great deal of stress. Moreover, as this letter is being drafted, there are few, if any, indications that economic conditions will improve in the near future.Because of our role as financial intermediaries, the financial performance of banks is something of a barometer for the overall economy. To one degree or another, the financial performance of all banks is being impacted by the recession and First Mid is no exception.While our capital ratios are high, our loan loss reserves have increased and our balance sheet remains quite liquid (all in response to deliberate actions we began taking last year to prepare for an extended recession), our profitability is nevertheless down from the first quarter of 2008. The financial statements that follow provide a “snapshot” of our financial position and of our year-to-date 2009 performance as compared with 2008.More detail can be found in the first quarter Form 10-Q which we plan to file with the Securities and Exchange Commission on May 8, 2009.Our first quarter results contained a few items that are worthy of comment. In February, we strengthened our tier one capital position significantly with the completion of the majority of our planned convertible preferred stock issuance. $22.6 million of preferred stock has been issued to date in 2009 with $2 million more expected to be issued in the second quarter following regulatory approval. We took a non cash charge to earnings amounting to $870 thousand in the first quarter of 2009 to recognize an other-than-temporary impairment charge on two of our investment securities. These securities, known as trust preferred securities, are pooled community bank debt issuances. We purchased these securities several years ago but they have recently come under pressure from credit and market conditions and we felt the prudent course of action was to write down the carrying value of the securities. The decline in market value of these securities had already been included in capital as required by accounting standards and the change in book value is negligible. Our provision for loan losses was $604 thousand in the first quarter as compared to $191 thousand last year. Net charge offs remained quite low at $196 thousand (.03% of average loans), but with loan customers under increased stress, it was appropriate to increase both the quarterly provision and the amount of the allowance account. We also recognized a one-time gain of $1 million on the sale of our merchant card servicing portfolio.This is an activity we began in the mid 1990s as a way to grow business checking account balances. The program was successful with over 600 businesses participating. It also carried with it, however, a substantial amount of identity theft risk and we concluded that risk could best be managed by an entity that specializes in that endeavor. We will continue to sell these services and develop the deposit relationships but with a lower risk profile. There are other factors as well which impacted the first quarter performance and I encourage all shareholders to review our Form 10-Q when it becomes available. While I remain confident in the long term future of the American economy, the future of community banks in general and First Mid in particular, there is no escaping the fact that we are in a difficult period.Different economists make different predictions as to when economic growth will begin again but, as I am not an economist, I can make no such predictions. What the Board and management will continue to do is to take those actions necessary to keep our balance sheet strong and our risk profile manageable.In doing so, we will be able to navigate our way through these difficult economic times and position First Mid for future opportunities.As always, if you wish to speak with me my direct line number is 217/258-0415 and my e-mail address is browland@firstmid.com. Thank you for your continued support of First Mid-Illinois Bancshares, Inc. Very Truly Yours, /s/ William S. Rowland William S. Rowland Chairman and Chief Executive Officer April 29, First
